Bullard, J.,

delivered the opinion of the court.
This is an action for work and labor done by the plaintiffs, as plasterers upon the City Exchange. There was a verdict and judgment in their favor, and the defendants appealed, after a motion for a new trial had been overruled.
We have not been favored with any arguments on either side, either written or oral, and consequently confine our attention to such questions of law as the record presents.'
It appears by a bill of exceptions, that the counsel for the defendant objected to the summoning of bystanders to com*162píete the jury, on the ground, that the only reason why there was not a sufficient number of jurors, of the regular panel, was, that a full jury had just retired to consult of their verdict in another case; and a further objection was made, that two jurors, already sworn, were summoned, as witnesses by the plaintiffs.
The court, we think, did not err. Whether the want of jurors was in consequence of absence from court, or because they were sworn in another case, was immaterial. The court correctly’directed the jury to be completed, by calling bystanders. With respect to the two jurors already sworn, we think it is not a good cause of challenge, that a juror has been summoned as a witness by either party. It is every day’s practice to swear jurors to give evidence to their fellow jurors.
Upon the merits, no good reason has been shown why the verdict should be set aside.
The judgment of the District Court is, therefore, affirmed with costs.